Order directing plaintiff upon payment by respondent of the full amount of the judgment to execute and deliver an assignment of the judgment reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Respondent and others are comakers of a promissory note. By paying the amount due the judgment thereby becomes extinguished and respondent would be entitled to a satisfaction of the judgment but not to an assignment of it. (Townsend v. Whitney, 75 N. Y, 425, 429; Gotthelf v. Krulewitch, 153 App. Div. 746, 748.) Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.